 



EXHIBIT 10.13

     
CANADA
  (CLASS ACTION)
 
   
PROVINCE OF QUEBEC
  SUPERIOR COURT
DISTRICT OF MONTREAL
   
 
  PRESIDING: THE HONOURABLE MADAM
 
  JUSTICE MICHELE MONAST, JSC
 
   
 
   
 
   
NO.: 500-06-000126-017
  ASSOCIATION DE PROTECTION DES
 
  EPARGNANTS ET INVESTISSEURS DU
 
  QUEBEC (A.P.E.I.Q.)
 
   
 
  Petitioner
 
  and
 
   
 
  ANDRE DUSSAULT
 
   
 
  Designated person
 
  v.
 
  CORPORATION NORTEL NETWORKS
 
   
 
  Respondent
 
   
 
  and
 
   
 
  FONDS D’AIDE AUX RECOURS
 
  COLLECTIFS
 
   
 
  Mis en cause
 
   
 
   

ORDER
     THIS MOTION made by the Petitioner for a Judgment authorizing the bringing
of the class action for the purpose of settlement pursuant to the Stipulation
and Agreement of Settlement (the “Settlement Agreement”) entered into between
the Petitioner and the Respondent was heard this day.



--------------------------------------------------------------------------------



 



 

-2-
     ON READING the materials filed, including the Settlement Agreement (defined
herein), and on hearing the submissions of counsel for the Petitioner and
counsel for the Respondent:
1. THIS COURT ORDERS AND DECLARES that for the purposes of this Order the
following definitions apply and are incorporated into this Order:

  (a)   “British Columbia Action” means the proceeding in the Supreme Court of
British Columbia, Jeffery et al. v. Nortel Networks Corporation et al., Court
File No. 50151590, Vancouver Registry;     (b)   “British Columbia Class” means
all persons and entities, except Excluded Persons who, while resident in British
Columbia at the time, purchased Nortel common stock or call options on Nortel
common stock or wrote (sold) put options on Nortel common stock during the
Class Period;     (c)   “British Columbia Court” means the Supreme Court of
British Columbia;     (d)   “Claims Administrator” means the entity approved by
this Court pursuant to paragraph 11 to administer the Settlement;     (e)  
“Class Members” means members of the British Columbia Class, the Ontario
National Class, the Quebec Class and the U.S. Global Class;     (f)  
“Class Period” means the period of time between October 24, 2000 through
February 15, 2001, inclusive;     (g)   “Courts” means the Ontario Court, the
British Columbia Court, the Quebec Court and the U.S. Court;     (h)  
“Defendant” means the Respondent, Corporation Nortel Networks;     (i)   “Escrow
Agents” has the meaning set forth in the Stipulation;     (j)   “Excluded
Persons” means Nortel and the Individuals, members of any of the Individuals’
immediate families, any entity in which Nortel or any of the Individuals has a
controlling interest or is a parent or subsidiary of or is controlled by Nortel,
and the officers, directors, affiliates, legal representatives, heirs,
predecessors, successors or assigns of any of Nortel and the Individuals;    
(k)   “Gross Cash Settlement Fund” has the meaning set forth in the Stipulation;
    (l)   “Gross Settlement Shares” means 314,333,875 shares of common stock of
Nortel to be issued by Nortel, pursuant to the Settlement, as may be adjusted in
accordance with paragraph 4(d) of the Stipulation;     (m)   “Individuals” means
Clarence Chandran, Frank Dunn and John Andrew Roth;     (n)   “Nortel” means the
Respondent, Corporation Nortel Networks;





--------------------------------------------------------------------------------



 



-3-



  (o)   “Nortel I Actions” means the Ontario National Action, the Quebec Action,
the British Columbia Action and the U.S. Action;     (p)   “Nortel I Defendants”
means the Defendant and Clarence Chandran;     (q)   “Notice” means the global
notice to the classes in the Nortel I Actions substantially in the form attached
as Schedule “B” to this Order, as approved in paragraph 13 of this Order;    
(r)   “Notice Plan” means the plan for the publication and dissemination of the
Notice, Publication Notice and Proof of Claim by the Claims Administrator,
attached as Schedule “D” to this Order;     (s)   “Ontario Court” means the
Ontario Superior Court of Justice;     (t)   “Ontario National Action” means the
proceeding in the Ontario Superior Court of Justice, Frohlinger v. Nortel
Networks Corporation et al., Court File No. 02-CL-4605;     (u)   “Ontario
National Class” means all persons and entities, except Excluded Persons and
except members of the British Columbia Class and the Quebec Class, who, while
resident in Canada at the time, purchased Nortel common stock or call options on
Nortel common stock or wrote (sold) put options on Nortel common stock during
the Class Period;     (v)   “Proof of Claim” means the form substantially in the
form attached as Schedule “C” to this Order, as approved in paragraph 14 of this
Order;     (w)   “Publication Notice” means the summary notice of certification
and proposed settlement, and of the hearing of the Settlement Approval Motion,
substantially in the form attached as Schedule “E” to this Order (or a French
version thereof in the case of the French magazines and newspapers contemplated
by the Notice Plan), as approved in paragraph 19 of this Order;     (x)  
“Quebec Action” means this proceeding;     (y)   “Quebec Class” means all
persons, except Excluded Persons who, while resident in Quebec at the time,
purchased Nortel common stock or call options on Nortel common stock or wrote
(sold) put options on Nortel common stock during the Class Period;     (z)  
“Quebec Class Counsel” means Belleau Lapointe, S.A., and Unterberg, Labelle,
Lebeau S.E.N.C.;     (aa)   “Quebec Class Counsel Fees” means the fees,
disbursements, costs, GST, and other applicable taxes or charges of Quebec
Class Counsel;



--------------------------------------------------------------------------------



 



-4-



  (bb)   “Quebec Class Member” means a member of the Quebec Class who does not
opt out of the Quebec Class in the manner set forth in this Order;     (cc)  
“Quebec Court” means the Superior Court of Quebec;     (dd)   “Released Parties”
means any and all of the Nortel I Defendants, their past or present
subsidiaries, parents, principals, affiliates, general or limited partners or
partnerships, successors and predecessors, heirs, assigns, officers, directors,
agents, employees, attorneys, advisors, investment advisors, investment bankers,
underwriters, insurers, co-insurers, re-insurers, attorneys, accountants,
auditors, consultants, administrators, executors, trustees, personal
representatives, immediate family members and any person, firm, trust,
partnership, corporation, officer, director or other individual or entity in
which any Nortel I Defendant has a controlling interest or which is related to
or affiliated with any of the Nortel I Defendants, and the legal
representatives, heirs, executors, administrators, trustees, successors in
interest or assigns of the Nortel I Defendants;     (ee)   “Representative
Plaintiffs” means, collectively, the representative or Iead plaintiffs in each
of the Nortel I Actions;     (ff)   “Settled Claims” means any and all claims,
debts, demands, rights or causes of action, suits, matters, and issues or
liabilities whatsoever (including, but not limited to, any claims for damages,
interest, attorneys’ fees, expert or consulting fees, and any other costs,
expenses or liability whatsoever), whether based on United States or Canadian
federal, state, provincial, local, statutory or common law or any other law,
rule or regulation, whether fixed or contingent, accrued or unaccrued,
liquidated or unliquidated, at law or in equity, matured or un-matured, whether
class or individual in nature, including both known claims and Unknown Claims,
(i) that have been asserted in any of the Nortel I Actions against any of the
Released Parties, or (ii) that could have been asserted in any forum by the
Class Members in the Nortel I Actions, or any of them, against any of the
Released Parties, that arise out of or are based upon the allegations,
transactions, facts, matters or occurrences, representations or omissions
involved, set forth, or referred to in the Nortel I Actions and that relate to
the purchase of Nortel common stock or call options or the sale of Nortel put
options during the Class Period or (iii) any oppression or other claims under
the Canada Business Corporations Act, R.S.C. 1985, c. C-44, as amended, that
arise out of or are based upon the allegations, transactions, facts, matters or
occurrences, representations or omissions, set forth or referred to in the
Nortel I Actions. Settled Claims does not mean or include claims, if any,
against the Released Parties arising under the United States Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”)
that are not common to all Class Members and which ERISA claims are the subject
of an action pending before the Judicial Panel on Multidistrict Litigation,
denominated In re Nortel Networks’ Securities and “ERISA’ Litigation, MDL Docket
No. 1537. Settled Claims further does not include: (a) the action in Rohac et al
v. Nortel Networks’ et al, Ontario Superior Court of Justice, Court File
No. 04-CV-3268; and (b) the application brought in



--------------------------------------------------------------------------------



 



-5-



Indiana Electrical Workers Pension Trust Fund MEW and Laborers Local 100 and 397
Pension Fund v. Nortel Networks Corporation, Ontario Superior Court of Justice,
Court File No. 49059, for leave pursuant to the Canada Business Corporations Act
to commence a representative action in the name of and on behalf of Nortel
against certain of the Released Parties and others;

  (gg)   “Settlement Agreement” means the Settlement Agreement and Confirmation
of Stipulation and Agreement of Settlement, including the Stipulation attached
thereto, entered into between the Petitioner herein and Nortel, through their
counsel dated June 20, 2006, which is attached to this Order as Schedule “A”;  
  (hh)   “Settlement” means the proposed settlement of the Nortel I Actions
pursuant to the terms set forth in the Settlement Agreement adopting and
ratifying the Stipulation;     (ii)   “Settlement Approval Motion” means the
motion for final approval of the Settlement by this Court to be heard at the
date, time and location described in paragraph 6 of this Order;     (jj)  
“Stipulation” means the Stipulation and Agreement of Settlement attached to the
Settlement Agreement as Schedule “A”;     (kk)   “Supplemental Agreement” means
the agreement referred to in paragraph 23 of the Stipulation setting forth
certain conditions under which the Settlement may be terminated by Nortel if
potential Class Members who purchase in excess of a certain number of Nortel
common stock or options on Nortel common stock during the Class Period exclude
themselves from the Class;     (ll)   “Unknown Claims” means any and all Settled
Claims which any of the Representative Plaintiffs, or Class Members does not
know or suspect to exist in his, her or its favour at the time of the release of
the Released Parties, which if known by him, her or it might have affected his,
her or its decision(s) with respect to the Settlement;     (mm)   “U.S. Action”
means the proceeding in the U.S. Federal District Court for the Southern
District of New York, Consolidated Civil Action No. 2001-CV-1855 (RMB),
certified by that Court as a class action on September 5, 2003;     (nn)   “U.S.
Court” means the U.S. Federal District Court for the Southern District of New
York; and     (oo)   “U.S. Global Class” means all persons, except Excluded
Persons, who purchased Nortel common stock or call options on Nortel common
stock or wrote (sold) put options on Nortel common stock (collectively, “Nortel
Securities”) during the Class Period, and who suffered damages thereby,
including, but not limited to, those persons or entities who traded in Nortel
Securities on the New York Stock Exchange and/or the Toronto Stock Exchange.
Excluded from this class are any putative class members who previously requested
exclusion in



--------------------------------------------------------------------------------



 



-6-



response to a notice dated March 10, 2004 that was mailed to members of this
class beginning on April 12, 2004 notifying them of the pendency of the U.S.
Action.
2. THIS COURT ORDERS that the bringing of the Quebec Action as a class action be
authorized for the purpose of settlement.
3. THIS COURT ORDERS that the Quebec Class be defined as:
All persons, except Excluded Persons who, while resident in Quebec at the time,
purchased Nortel common stock or call options on Nortel common stock or wrote
(sold) put options on Nortel common stock during the Class Period.
4. THIS COURT ORDERS that the Association de protection des epargnants et
investisseurs du Quebec (A.P.E.I.Q.) and Andre Dussault be and are hereby
appointed as the Representatives for the Quebec Class.
5. THIS COURT ORDERS that the bringing of the Quebec Action as a class action is
authorized for the purpose of settlement only, on the basis of the following
common issue:
Did Nortel make false or misleading statements or omissions concerning its
financial performance or its revenue and earnings guidance during the
Class Period?
6. THIS COURT ORDERS that the Settlement Approval Motion and the motion by
Quebec Class Counsel for approval of Quebec Class Counsel Fees shall be heard by
this Court on a date to be set by this Court, approximately 90 days from the
date set herein for the mailing of the Notice, at the Montreal Court House,
located at 1, Notre-Dame Street East, Montreal, Quebec.
7. THIS COURT ORDERS that each potential member of the Quebec Class who elects
to opt out of the Quebec Class must do so by writing a letter, signed by such
person, requesting exclusion and clearly indicating the name, address and
telephone number of the person seeking to opt out and the date(s), price(s), and
number(s) of shares of all purchases of Nortel common



--------------------------------------------------------------------------------



 



-7-

stock or call options on Nortel common stock and of all put options of Nortel
common stock written (sold) during the Class Period, and sending it by first
class mail post marked no later than 60 days from the date set herein for the
mailing of the Notice, to the address indicated in the Notice.
8. THIS COURT ORDERS that any potential member of the Quebec Class who does not
opt out in accordance with paragraph 7 of this Order shall be bound by any
future Orders in the Quebec Action, and shall be bound by the terms of the
Settlement if approved by each of the Courts in each of the Nortel I Actions.
9. THIS COURT ORDERS that potential members of the Quebec Class who, prior to
the date of this Order, opted out of, or requested exclusion from, the U.S.
Action will be members of the Quebec Class and shall be bound by any future
Orders in the Quebec Action and by the terms of the Settlement, unless they opt
out of the Quebec Class in accordance with paragraph 7 of this Order.
10. THIS COURT ORDERS that any potential member of the Quebec Class who opts out
of the Quebec Class in accordance with paragraph 7 of this Order may no longer
participate in the Settlement or any continuation of the Nortel 1 Actions ,
shall not be entitled to file a Proof of Claim as provided in paragraph 20 of
this Order, shall not be entitled to receive any payment out of the Settlement
and shall not be entitled to object to the approval of the Settlement as
provided in paragraph 22 of this Order.
11. THIS COURT ORDERS that The Garden City Group, Inc. is hereby appointed and
approved as the Claims Administrator, and shall be subject to the jurisdiction
of this Court for all matters relating to the Quebec Action, including the
administration, interpretation, effectuation or enforcement of the Settlement
Agreement and this Order.



--------------------------------------------------------------------------------



 



-8-

12. THIS COURT ORDERS that the Escrow Agents, acting in their capacity as escrow
agents, shall be subject to the jurisdiction of this Court in respect of the
Gross Cash Settlement Fund.
13. THIS COURT ORDERS that the form and content of the Notice, substantially in
the form attached hereto as Schedule “B”, is hereby approved.
14. THIS COURT ORDERS that the form and content of the Proof of Claim form,
substantially in the form attached hereto as Schedule “C”, is hereby approved.
15. THIS COURT ORDERS that the plan of dissemination of the Notice substantially
in the manner described in the Notice Plan attached to this Order as Schedule
“D”, is hereby approved.
16. THIS COURT ORDERS that upon approval of the Notice and the Proof of Claim
and the appointment of The Garden City Group, Inc. as the Claims Administrator
by the Courts, the Claims Administrator shall cause the Notice and the Proof of
Claim, substantially in the forms attached as Schedules “B” and “C” to this
Order, to be mailed, by first class mail, postage prepaid, no later than 14 days
after entry of the last order by any order of the Courts in the Nortel I Actions
and the Nortel II Actions (as defined in the Stipulation) approving the Notice
applicable to that proceeding, to all of the Quebec Class Members who can be
identified with reasonable effort, in accordance with the Notice Plan.
17. THIS COURT ORDERS that additional copies of the Notice shall be made
available to any record holder requesting such for the purpose of distribution
to beneficial owners, and such record holders shall be reimbursed from the Gross
Settlement Fund (as defined in the Stipulation), upon receipt by the Claims
Administrator of proper documentation, for the reasonable expense of sending the
Notice and Proof of Claim to beneficial owners.



--------------------------------------------------------------------------------



 



-9-

18. THIS COURT ORDERS that Quebec Class Counsel shall, at or before the hearing
of the Settlement Approval Motion, file with the Court proof of mailing of the
Notice and Proof of Claim.
19. THIS COURT ORDERS that the form of Publication Notice in substantially the
form and content attached hereto as Schedule “E” is hereby approved, and directs
that Claims Administrator shall cause the Publication Notice to be published in
accordance with the Notice Plan, which publication shall begin within ten
(10) days of the mailing of the Notice, and Quebec Class Counsel shall, at or
before the hearing of the Settlement Approval Motion, file with this Court proof
of the publication of the Publication Notice.
20. THIS COURT ORDERS that in order to be entitled to participate in the Net
Settlement Fund (as defined in the Stipulation), each Quebec Class Member shall
take the following actions and be subject to the following conditions:

  (a)   A properly executed Proof of Claim, substantially in the form attached
hereto as Schedule “C”, must be submitted to the Claims Administrator, at the
Post Office Box indicated in the Notice, postmarked not later than 120 clays
after the date set herein for the mailing of the Notice. Such deadline may be
further extended by order of this Court.     (b)   Each Proof of Claim shall be
deemed to have been submitted when postmarked (if properly addressed and mailed
by first class mail, postage prepaid) provided such Proof of Claim is actually
received prior to the motion for an order of this Court approving distribution
of the Net Settlement Fund (as defined in the Stipulation).     (c)   Any Proof
of Claim submitted in any other manner shall be deemed to have been submitted
when it was actually received at the address designated in the Notice.

21. THIS COURT ORDERS that the Proof of Claim submitted by each Quebec
Class Member must satisfy the following conditions:

  (a)   it must be properly completed, signed and submitted in a timely manner
in accordance with the provisions of the preceding paragraph;     (b)   it must
be accompanied by adequate supporting documentation for the transactions
reported therein, in the form of broker confirmation slips, broker



--------------------------------------------------------------------------------



 



-10-



account statements, an authorized statement from the broker containing the
transactional information found in a broker confirmation slip, or such other
documentation as is deemed adequate by the Claims Administrator;

  (c)   if the person executing the Proof of Claim is acting in a representative
capacity, a certification of his current authority to act on behalf of the
Quebec Class Member must be included in the Proof of Claim; and     (d)   the
Proof of Claim must be complete and contain no material deletions or
modifications of any of the printed matter contained therein and must be signed
under penalty of perjury.

22. THIS COURT ORDERS that, as part of the Proof of Claim, each Quebec
Class Member shall submit to the jurisdiction of this Court with respect to the
claim submitted, and shall (subject to the approval of the Settlement by the
Courts) release all Settled Claims against the Released Parties.
23. THIS COURT ORDERS that Quebec Class Members who wish to file with the Court
an objection or comment to the Settlement or to the approval of Quebec
Class Counsel Fees shall deliver a written submission to the Claims
Administrator at the address indicated in the Notice, no later than 60 days
after the date set herein for the mailing of the Notice, and the Claims
Administrator shall file all such submissions with the Court prior to the
hearing of the Settlement Approval Motion.
24. THIS COURT ORDERS that if (a) the Settlement is terminated by Nortel
pursuant to the Supplemental Agreement and paragraph 26 of the Stipulation;
(b) any specified condition to the Settlement set forth in the Stipulation is
not satisfied and any of the Representative Plaintiffs or Nortel elect(s) to
terminate the Settlement as provided in paragraph 25 in the Stipulation; or
(c) is terminated pursuant to paragraph 27 of the Stipulation, then: (i) this
Order, including the authorization of the bringing of the Quebec Action as a
class action for the purpose of settlement, shall be set aside and be of no
further force or effect, and without prejudice to any party; (ii) each party to
the Quebec Action shall be restored to his, her or its respective position in
the litigation



--------------------------------------------------------------------------------



 



-11-

as it existed immediately prior to the execution of the Settlement Agreement;
and (iii) this Action authorizing the bringing of the class action shall be
annulled pursuant to the Code of Civil Procedure, without prejudice to the
Petitioner’s ability to reapply for certification.
25. THIS COURT ACKNOWLEDGES having been notified that a determination of
fairness of the Settlement at the Settlement Approval Hearing will be relied
upon by Nortel for an exemption, pursuant to Section 3(a)(10) of the United
States Securities Act of 1933, as amended, 15 U.S.C. § 77c(a)(l ), to enable the
Gross Settlement Shares to be distributed to Class Members, and to counsel for
the Representative Plaintiffs as may be awarded by the respective Courts,
without registration and compliance with the prospectus delivery requirements of
U.S. securities laws.

             
27 Juin 2006
      /s/ Michèle Monast    
 
Date
     
 
J.S.C.    

